PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 11,106,748
Issue Date: August 31, 2021
Application No. 16/827,544
Filing or 371(c) Date: 23 Mar 2020
Attorney Docket No. ATL0044.USU1 


:
:
:	DECISION ON REQUEST
:                FOR REFUND
:
:


This is a decision on the request for refund received March 12, 2022. 

The request for refund is GRANTED.

Applicant files the above request for refund of $1,880, stating in part that “[o]n December 28, 2020, Deposit Account . . . was charged in the amount of $2,100 . . . for a petition filed in the above-identified application.  The fee amount was in excess of what was necessary due to an error by the Assignee.  Specifically, decision on Petition . . . asserts that the Petition fee should have been paid under 37 CFR 1.17(g), in the amount of $220. . . Accordingly, Assignee respectfully requests refund”. 

A review of the Office records for the above-identified application, show that a petition under 
37 CFR 1.55(f) to Accept a Certified Copy of the Foreign Application was filed on December 28, 2020, with a petition fee payment of $2,100.  The petition was dismissed on March 8, 2021.  A renewed petition was filed on March 12, 2021.  The petition was granted on April 9, 2021.  The petition decision stated that the correct fee for a petition under 37 CFR 1.55(f) is $220.  As such, an overpayment was paid.  

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $1,880 will be refunded to petitioner’s deposit account.

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions